DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
The drawings shows numeral 120 which does not have a reference in the specification as to which component is referred to with numeral 120.   
Figure 4A have two different components on opposite sides of the tether pointed to with numeral 150. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Note that due to the nature of the claims each and every indefiniteness issue could not be pointed out, below are non-limiting examples of indefiniteness issues. Please see final note at the end of the 112 (b) section.
Claim 3 recites “the tubular webbing has a width of at least 1 inch cut into a length of at least 18 inches between end”; this recitation causes indefiniteness because firstly it is not understood what is meant by “cut into a length of at least 18 inches”; where it is not clear a length being a length of which component and what is being cut into the length. And secondly, the phrase “between end” is also indefinite where on one hand it appears that it should be between ends
Claim 6 recites “the bungee cords each have a pair of ends, one end of each bungee cord being positioned about 10 inches from an end of the tubular webbing”; since claim 6 depends from claim 5 and claim 3 (via claim 4) and claims 4 have the tubular webbing 18 inches long and claim 5 have the bungee cords being 9 inches long, having one end of each bungee cord being positioned about 10 inches from an end of the tubular webbing means that either the tubular webbing needs to be at least 19 inches long or an inch of the bungee cord would be sticking out of the tubular webbing, the details of either cases being not described or shown in the drawings. 
Claim 7 recites “leaving a length of about 7 inches of bungee cord unsecured inside the tubular webbing”; since the bungee cords are 9 inches having 7 inches of bungee cords unsecured inside the tubular webbing means that at least 2 inches of the cords must be sticking out of the tubular webbing which also contradicts claim 6 upon which claim 7 depends as described above.
Claim 8 recites “the end of the tubular webbing is folded over so it butts up against the ends of the Bungees Cords which are secured by the Bar Tacks, once positioned, the loose end of the tubular webbing is turned over to the opposite side of the end and reposition it butted back up against the end of the Bungees Cords which are secured by the Bar Tacks thus forming a loop at the end of the Tubular Webbing”; (a) the phrase “so it buts up against” is unclear as to which component is being referred to with the term “it”, (b) it is not clear how one end of the tubular webbing butts up against both ends of the Bungee Cords, (c) it is not clear why the limitation bungee cords is being 
Claim 9 recites “once positioned, the end of the Tubular Webbing is secured”; this recitation causes indefiniteness because firstly, it is not clear which end of the two ends of the tubular webbing is being referred to, and secondly it is not understood what is meant by “once positioned” in other words what is the component that is positioned, how it is positioned and finally it appears that the recitation is a method step since it required a sequence of steps. 
Claim 10 uses the terms “easily” which is a relative term and causes indefiniteness since there is not standard as to what constitutes “easy”. Claim 10 also recites “the end of the tubular webbing” without specifying which end. Finally, the recitation “formed in a manner that makes the loop stay open”; is indefinite since it is not understood what limitations constitutes “a manner that makes the loop stay open”. 
Claim 11 recites “upon gathering up the Tubular Webbing with the Bungees until there is only 1.5" from the end of the Tubular Webbing, securing the End of the Bungees using a quantity of 7- 1" bar tacks which are sewn across the width of the tubular webbing for a length of about 1.5" of the end of the 3 elasticized bungee cords configured so there will be 1.5" of Tubular Webbing remaining with the end open”; as none limiting examples: firstly it is not clear 
Claim 12 recites “the Deployment Section comprises a deceleration material which is a length of approximately 18" long. 15" of the 18" of deceleration material being woven together at which point, the weaving stops where two layers of material split apart with two ends which are about 3" long”; it is not clear what is meant by  “being woven together at which point”.
Claim 13 recites the limitation “one inserts 1.5" of one of the 3" long ends into the open end of the Tubular Webbing until it butts up against the end of the Elasticized Bungees or bar tacks” raises several clarity issues e.g. the phrase one inserts 1.5" of one of the 3" long ends” is the term one refers to a user?, the recitation appears to be a method claim step. And finally there are no ends for bar tacks established in the claims.
Claim 21 depends from itself, which makes it indefinite. The claim will be examined as if it depends from claim 20. 
Dependent claims are rejected since they depend from a rejected claim.
NOTE: Claims are replete ambiguous, unclear and indefinite language. Also note that indefiniteness of the claims are accumulated since every claim in the claim set depends from the claim that precedes it, hence for example the indefiniteness of claims 3, 6, 7, 8, etc. all applies to all depends claim which results in further clarity issues with each further depends claim. The issues detailed above are mere examples. The claims have numerous issues a few of which are numerous antecedent basis issues, having terms unnecessarily capitalized and several claims that appears to be method claims. Further one, several claims are recited in a narrative form where it is not clear what is being positively required and what is recited as intended use/method/process step. The claims are replete with references that does not make clear which components are being refereed back to, e.g. “and reposition it butted back up against” where the word “it” is not clear to which component does it refer to. The claims needs to be reviews in their entirety for all issues including but not limited to the issues detailed above. Claims 6-12 are examined as best understood. Examiner notes that after claim 12 it was impossible to follows what is being claimed since every claim depends from the claim that precedes it, hence claims 13 -24 could not be further examined on the merits neither could they be indicated allowable, since once the claims are particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention, prior art may or may not be applicable. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green, US (7909137).
In regards to claim 1 Green discloses:
A decelerator packed tether (fall restraint device 142; fig. 14) comprises: a bungee section (elasticized cord 148); and a deployment section (series of S-folds 150).

    PNG
    media_image1.png
    393
    584
    media_image1.png
    Greyscale

In regards to claim 2 Green discloses the bungee section (148) comprises: a tubular webbing (148 being tubular in form as shown in fig. 14).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3–12 are rejected under 35 U.S.C. 103 as being unpatentable over Green as applied to claim 2 above in view of Mikesell, US (7458135).
In regards to claims 3 and 4 Green does not disclose the tubular webbing has a width of at least 1 inch cut into a length of at least 18 inches between end and the bungee section further comprises: three bungee cords inserted into the tubular webbing.
However, Mikesell teaches the tubular webbing (equated to elastic strap Col 4; LL 33-38; excerpt below) has a width of at least 1 inch cut into a length of at least 18 inches between end[s] (Col 4; LL 33-38; excerpt below) (claim 3).

    PNG
    media_image2.png
    163
    627
    media_image2.png
    Greyscale

Mikesell also teaches the bungee section (29, 33, and 37; fig. 7) further comprises: three bungee cords inserted into the webbing (equivalent to 17) (see annotated drawings) (claim 4).

    PNG
    media_image3.png
    325
    651
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    131
    469
    media_image4.png
    Greyscale

In regards to claim 5 Green and Mikesell do not teach the three bungee cords each have a length of about 9 inches. However, it would have been an obvious matter of design choice to modify the length of bungee cords to be 9 inches since such a modification would have involved a mere change in the size of the component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
As best understood, in regards to claim 6 Mikesell teaches the bungee cords each have a pair of ends. In addition, it would have been an obvious matter of design choice to have the bungee cords placed 10 inches from an end of the tubular webbing since such a modification would have involved a mere rearrangement of the component and would not alter the performance of the device. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Since the length of the tubular webbing has been established 
As best understood, in regards to claim 7 Green discloses bar tacks (156) are sewn across the width of the tubular webbing (bar tacks 156 at loop 145 as shown in fig. 16 and described Col 15; LL 22-32; excerpt below). Green does not disclose the bar tacks being 1 inch and over 1.5 inches of the ends of the bungee cords; however, examiner submits that the changes of the lengths/widths across which the bar tacks are sewn would only involve a mere change of the size/placement of the component which would not alter the performance of the device. One of ordinary skill in the art would find that 1 inch bar tacks across a 1.5 inches of width would be suitable/proportionate to the overall length of the tether as taught above. The placement of the bungee cords as at 10 inches from one end of the tubular webbing would result in leaving a length of about 7 inches of bungee cord unsecured inside the tubular webbing (as best understood).

    PNG
    media_image5.png
    350
    744
    media_image5.png
    Greyscale

As best understood, in regards to claim 8 Green discloses the end (bottom end at 145) of the tubular webbing is folded over (as shown in fig. 14 and 16) so it butts up against the ends of the Bungees Cords (in section 148) which are secured by the Bar Tacks (156), once positioned, the loose end of the tubular webbing is turned over to the 
As best understood, in regards to claim 9 Green discloses once positioned, the end of the Tubular Webbing is secured with Bar Tacks (156) sewn across the width of the Tubular Webbing (148) starting from the end of the Bungee Cords secured by the Bar Tacks (fig. 16). Green does not disclose the Tubular Webbing is secured with a quantity of 7 - 1" Bar Tacks; however, examiner submits that the number and lengths of the bar tacks would only involve a mere change of the size/placement of the component which would not alter the performance of the device (as best understood).
As best understood, in regards to claim 10 Green discloses an easily accessed 4" Loop is formed at the end of the Tubular Webbing using Bar Tacks. The loop is formed in a manner that makes the loop stay open and easily accessed with one hand (intended use). Green does not disclose 7 - 1" Bar Tacks and the lop being 4 inch; however, examiner submits that the number and lengths of the bar tacks would only involve a mere change of the size/placement of the component which would not alter the performance of the device. In addition, while Green does not specify the loop 145 being 4 inches, one of ordinary skill in the art would find that 4 inch opening would be optimal to accommodate a user’s hand and would only involve a mere change of the size of the component. (as best understood).
	 As best understood, in regards to claim 11 Green discloses upon gathering up the Tubular Webbing with the Bungees until there is only 1.5" from the end of the Tubular Webbing, securing the End of the Bungees using a quantity of 7- 1" bar tacks 
As best understood, in regards to claim 12 Green discloses the Deployment Section comprises a deceleration material (S-folds 150), the weaving stops where two layers of material split apart with two ends (figures 19 & 20). Green does not disclose deceleration material is a length of approximately 18" long. 15" of the 18" of deceleration material being woven together and where two layers of material split apart with two ends which are about 3" long, examiner submits that the lengths of the woven material and the length of the two ends would only involve a mere change of the size of the component which would not alter the performance of the device. (as best understood).

    PNG
    media_image6.png
    244
    624
    media_image6.png
    Greyscale


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634